Citation Nr: 1546430	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for peptic ulcer disease, and gastroesophageal reflux disease (GERD), hiatal hernia (referred to collectively as stomach disability), currently assigned a 10 percent evaluation.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for muscle spasms/atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from August 1979 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota and Houston Texas, respectively.  Jurisdiction over this case remains with the RO in Houston, Texas.

In August 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has not raised the issue of TDIU due to her stomach disability at any time during the period on appeal.  Therefore, the issue of entitlement to TDIU is not before the Board.  

The issue of entitlement to service connection for polyps has been raised by the record in a January 2013 record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 13, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the appeal as to the issues of entitlement to service connection for high cholesterol and for muscle spasms is requested.

2.  Throughout the period on appeal, the Veteran's service-connected stomach disability symptoms most closely reflect persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.  Material weight loss, hematemesis, melena with moderate anemia, or other symptom combinations productive of severe impairment of health are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issues of high cholesterol and muscle spasms/atrophy by her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, throughout the period on appeal, the criteria for an initial disability rating of 30 percent, but no higher, for the Veteran's service-connected stomach disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Codes 7204, 7305, 7346 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issues Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through her authorized representative, has withdrawn the appeal as to the issues of entitlement to service connection for high cholesterol and muscle spasms/atrophy and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and these issues are dismissed.

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through the February 2008 letter, the RO notified the Veteran of elements of service connection, the elements of an increased rating claim, and the evidence needed to establish each element.  This letter served to provide notice of the information and evidence needed to substantiate the claims.  

In the February 2008 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim for a higher evaluation for hiatal hernias, GERD and ulcers have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination, the report of which is of record and is adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

III.  A higher evaluation for peptic ulcer disease, hiatal hernia and GERD

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

B.  Analysis

Service connection has been established for peptic ulcer disease, hiatal hernia and gastroesophageal reflux disease (GERD).  The RO has evaluated the Veteran's stomach disability under a hyphenated diagnostic code (DC) of 7305-7346.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, for hiatal hernia, offers the following:  a 10 percent evaluation is warranted for esophageal reflux with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, for duodenal ulcers, offers the following: a 10 percent evaluation is for mild but recurring symptoms once or twice yearly, 20 percent is for moderate recurring episodes of severe symptoms two to three times a year averaging 10 days in duration or with continuous moderate manifestations.  40 percent is warranted for moderately sever, less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  60 percent is assigned for severe symptoms including pain only partially relived by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

Notably, the Veteran has asked many times that her ulcer, GERD and hiatal hernia be evaluated separately because the symptoms of each do not overlap each other.  However, under 38 C.F.R. § 4.114, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7345-7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  As will be discussed fully below, the Veteran's dominant symptoms during the appeal period are dysphagia, pyrosis and regurgitation, which are all considered under DC 7346.  Therefore, the Board finds that the DC 7346 reflects the predominant disability picture of the Veteran's stomach disability and one disability evaluation will be assigned for her hiatal hernia, GERD and ulcer.  38 C.F.R. § 4.114

In May 2007, a barium swallow and upper GI serious was ordered for the Veteran.  Radiology finding noted normal swallow mechanism but with significant gastroesophageal reflux to the midesophagus.  No hiatal hernia was noted.  The stomach was normal with no ulcerative disease.

In a July 2007 medical treatment record, a physician noted results of an endoscopy.  There was some acid reflux changes and irritation of the stomach lining.  A July 2007 gastric emptying scan noted mildly delayed gastric emptying.

In August 2007, a gastric study showed that she had slowed gastric emptying.  She was put on Reglan but was afraid to try the medication due to side effects.

In August 2007, the H-pylori test was negative.  The physician started her on Reglan.

In an October 2007 statement, the Veteran reported visiting the Emergency Room due to esophageal spasms.  She had a barium swallow test at Brooke Army Medical Center and an endoscopy from a civilian physician, Dr. P.

An October 2007 outpatient treatment record noted that the Veteran had esophageal spasms.  The Veteran was counselled on proper diet and her medication was increased.

An October 2007 treatment record noted diffuse esophageal spasm that was worse with Nexium but controlled with aciphex and protonix.

In a February 2008 statement, the Veteran reported being treated for GERD since 1999.  She was having great difficulty finding a medication that worked, and she reported that it was the worst it had ever been and that she could not find any relief.  

In March 2008, the Veteran's physician noted that the Veteran continued having ongoing acid reflux and could not tolerate proton pump inhibitor therapy.

In March 2008, the Veteran was afforded a VA examination.  The Veteran reported dysphagia and pyrosis daily.   She reported esophageal spasms every other day and daily reflux if she did not take medication.  If she took medication, it helped somewhat but did not completely remove her reflux.  She had no nausea or vomiting.  She took Aciphex twice a day, ranitidine twice a day and Maalox in addition.  Her weight was stable and there were no signs of anemia.  The examiner noted that she took Motrin four to five times a week.  The examiner provided a diagnosis of hiatal hernia with esophageal reflux, symptomatic, symptoms slowly progressive.

In an April 2008 treatment record, her health care provider noted that she was overweight due to eating habits and lack of exercise.

In June 2008, the Veteran reported weight loss due to GERD.  She reported substernal chest pain with right shoulder pain and back pain.  She reported that she has increase difficulty swallowing, a feeling of something stuck in her throat.  She noted that she had struggled with GERD since August 2007.  She also reported esophageal spasms.  She noted going to the emergency room in October 2007 due to esophageal spams.  She noted that she has slow emptying of her stomach.  She reported sometimes vomiting or regurgitating food.  She also noted that she has anemia and has to take multivitamins.

In June 2008, Veteran reported that her GERD was very bad and that she had not been able to eat certain foods, and she has lost weight.  The provider noted no recent weight changes.

In a July 2008 statement, the Veteran reported having weight loss and having to change her diet due to her stomach disabilities.  In another July 2008 letter, the Veteran reported having constant pyrosis and regurgitation with substernal pain which gets worse when she easts.  She had dysphagia especially on the left side of her throat.  She had esophageal spasms which she believed were due to the medications that she has been given to treat GERD.  She believed a separate rating should be assigned for her GERD and her ulcers.  Symptoms for her GERD included weight loss, pain on left side of lower abdomen, left-side stomach pain with eating, difficulty swallowing, extreme food sensitivity, feeling that something is stuck in throat, esophageal spasms, substernal chest pain, wave sensation-tickle in throat, must chew food slowly, have smaller meals, cough spells, and regurgitation.  Symptoms of her ulcers did not include weight loss, but she has pain in her lower and middle abdomen and eating would relieve pain.  

In December 2008, the Veteran's mother wrote a statement explaining that she had noticed a significant weight loss in her daughter from December 2007 to December 2008.  Her mother saw that the Veteran was watching the Veteran monitor everything she ate.

In a January 2009 statement, the Veteran reported instances of food coming back up through her esophagus.

In February 2010, the Veteran reported having food coming back up after she eats meals.  This would happen about weekly.  She also noted extreme stomach sensitivity, difficulty swallowing, funny feeling in throat and chest, substernal chest pain, and regurgitation of meals.  These symptoms were either daily or weekly.  The Veteran contended that a 30 percent evaluation is warranted under DC 7346 and 20 percent under DC 7305 due to moderate symptoms.

In February 2010, the Veteran reported that her GERD was worse than ever.
In a statement submitted in February 2010, the Veteran reported a funny feeling in her throat, regurgitation, a feeling like she has something stuck in her throat and too much stomach noise.  She also noted terrible side effects from the medications she takes to relieve pain.
In August 2011, the Veteran reported stomach pain on the left side and regurgitation.  In a September 2011 statement, the Veteran reported GERD, left sided pain and regurgitation.  In July 2013, the Veteran reported stomach pain that ached.  In an April 2014 endoscopy, hiatal hernia was noted in esophagus.

During the August 2015 hearing, the Veteran testified that she has GERD symptoms every day.  She described how she has regurgitation that comes back in her mouth that causes her to cough.  She reported having moderate symptoms at least three to four times per month where she has pain in her shoulder, and she takes medication for relief.  She noted that she had a reaction to Nexium and went to the emergency room for pain.  The emergency room record shows that she was having esophageal spasms.

During the appeal period, the Veteran's stomach disability has manifested with persistent recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), regurgitation, and substernal pain productive of considerable impairment of health.  The medical records show that it has been difficult for the Veteran to find full relief of her symptoms because of a reaction she had to certain proton pump inhibitor medications.  The record shows that these medications caused the Veteran to have esophageal spasms.  The Veteran has reported that she has had to change her eating habits and watch very cautiously what she eats.  Her reports of symptoms have been consistent throughout the appeal and the Board finds that the evidence more nearly approximates the criteria for a 30 percent disability rating, under Diagnostic Code 7346.  38 C.F.R. § 4.7, 4.21.  
The evidence does not reflect material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health to warrant a rating in excess of 30 percent under Diagnostic Code 7346 at any time during the appeal.  

The Veteran has claimed that she has had weight loss due to her stomach disability.  Although there appears to be some weight loss in 2008 of less than 10 pounds, there does not appear to be any findings of material weight loss.  In October 2007, the Veteran weighed 180 pounds.  In December 2007, she weighed 179.1 pounds.  In February 2008, she weighed 174.6.  The March 2008 VA examiner noted that her weight was stable.  In April 2008, the Veteran weighed 172.3 pounds.  In June 2008, the provider noted no recent weight changes.  In October 2012, the Veteran weighed 187 pounds.  In May 2014, the Veteran weighed 190 pounds.  

The Veteran has also claimed that she is anemic and has to take vitamins, but the record does not show that she has reported hematemesis or melena or that she is anemic.  The March 2008 VA examiner found no signs of anemia.  Thus, the requirements for the 30 percent rating have been met; however, those for the higher ratings have not.

The Board has considered whether a higher evaluation is warranted under DC 7305, which as discussed above allows for a 60 percent evaluation when the ulcer causes severe pain that is only partially relieve by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent evaluation is warranted for moderately severe, less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  

First, the record does not appear to show that the Veteran had an ulcer during the appeal period, but the Veteran explained that it was treated prior to her endoscopy and that is why it was not included in her endoscopy results.  Despite this, as above, the Veteran has not reported hematemesis or melena and the record does not show anemia.  The small amount of weight lost during the appeal period does not appear to be associated with impairment of her health as her provider and the VA examiner have found her weight to be stable.  Therefore a 60 percent evaluation under DC 7305 is not warranted.  Furthermore, there is no evidence that she has any incapacitating episodes due to her stomach disability.  Therefore, a 40 percent evaluation under DC 7305 is not warranted.  The most beneficial rating to the Veteran is 30 percent under DC 7346.

As the Veteran had an incident of esophageal spasm, the Veteran has examined DC 7204 to determine if a higher evaluation could be rated under that diagnostic code.  Under DC 7204, esophageal spasm (cardiospasm), if not amendable to dilation, should be rated as for the degree of obstruction (stricture).  Under DC 7203, esophagus stricture should be rated as 30 percent disability if there is moderate stricture.  If there is severe stricture, permitting liquids only, a 50 percent evaluation is warranted.  An 80 percent evaluation is warranted for esophageal stricture that permits passage of liquids only with marked impairment of general health.  Here, the Veteran is currently assigned a 30 percent evaluation.  In May 2007, a barium swallow and upper GI serious was ordered for the Veteran.  Radiology finding noted normal swallow mechanism.  She does not have severe stricture that permits liquids only or stricture that permits passage of liquids only with marked impairment of general health.  Therefore, a higher evaluation under DC 7204 is not warranted.

The Board has considered whether a higher evaluation could be warranted under any other diagnostic codes, but has found none that would allow for a higher evaluation. 

For the foregoing reasons, the evidence is in favor of a 30 percent disability rating for the Veteran's stomach disability for the entire appeal period.

C.  Extraschedular consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected stomach disability is manifested by signs and symptoms such as dysphagia, pyrosis and regurgitation which impairs the Veteran's ability to eat certain foods and causes her pain.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule.  Therefore, given the variety of ways in which the rating schedule contemplates symptoms of digestive disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by signs and symptoms such as dysphagia, pyrosis and regurgitation which impairs the Veteran's ability to eat certain foods and causes her pain.  In short, there is nothing exceptional or unusual about the Veteran's stomach disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that her stomach disability has caused her to miss work or has resulted in any hospitalizations.  She only reported visiting the emergency room on an occasion.  Therefore, the Veteran's service-connected stomach disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.

ORDER

The appeal as to the issue of entitlement to service connection for high cholesterol is dismissed.

The appeal as to the issue of entitlement to service connection for muscle spasms/atrophy is dismissed.

A 30 percent disability rating for peptic ulcer disease, hiatal hernia and gastroesophageal reflux disease (GERD), is granted, subject to the regulations governing the award of monetary benefits.
REMAND

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  During the August 2015 hearing, the Veteran testified that she had several blood pressure readings that were high during service.  Her service treatment records confirm this to be true.  The record also shows that she has a current diagnosis of hypertension.  The Veteran testified that her hypertension began during service and was diagnosed after she was discharged.  The Veteran has not been provided a VA examination for hypertension.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to the following:

a.  whether there is a current, chronic hypertension disability; 

b.  if so, whether it is at least as likely as not that such is related to military service;

Review of the entire record is required; however, attention is invited to the high blood pressure readings during service, including a blood pressure reading of 145/86 in April 1999 and 131/91 in September 1999.  In August 2001, shortly after discharge from service, the Veteran had a blood pressure reading of 157/99.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


